Citation Nr: 0530766	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to May 1985.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision in 
which the RO denied the veteran's claim for a compensable 
rating for costochondritis.  The veteran filed a notice of 
disagreement (NOD) in October 2000, and the RO issued a 
statement of the case (SOC) in April 2002.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2002.

In August 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional medical evidence with a 
waiver of initial RO consideration.  The additional evidence 
includes VA treatment records concerning the veteran's 
physical condition.    

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board finds that additional RO action on the veteran's 
claim for a compensable rating for costochondritis is 
warranted.  

Specific to the claim on appeal, the Board notes that, during 
his August 2005 Board hearing, the veteran testified that his 
contochondritis had worsened since his last QTC examination 
(requested by VA) in December 2003.  During the hearing, the 
veteran testified that he took medication daily to relieve 
the pain.  

Given the veteran's claims of worsening disability, the Board 
finds that further examination of the veteran in connection 
with his claim for increase is warranted.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The Board notes that the veteran 
requested that the examination be scheduled at the West Los 
Angeles VA Medical Center (VAMC).

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination, by a physician, to obtain the information 
needed to resolve the claim on appeal.  The veteran is 
advised that the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the claim.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to the scheduled examination and evaluation, without 
good cause, will result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy of the notice of the examination 
and evaluation sent to him by the pertinent VA medical 
facility at which is to take place.   

To ensure that all due process requirements are met with 
respect to the claim on appeal, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim for increase.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of all pertinent evidence, to 
include that which the veteran submitted in conjunction with 
his Board hearing (notwithstanding the waiver of initial RO 
consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal not currently of record.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo 
examination by a VA physician, 
preferably, at the West Los Angeles VAMC 
(as requested).  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
discussion of his documented medical 
history and assertions.  Any indicated 
tests and studies (to include x-rays, if 
warranted) should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The physician should identify all 
manifestations of the veteran's 
costochondritis.  Considering all 
examination findings, any testing 
results, the veteran's complaints, and 
all pertinent medical evidence of record, 
the examiner should render an assessment 
as to whether the veteran's 
costochondritis is productive of overall 
slight, moderate, moderately severe, or 
severe impairment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled evaluation and/or 
examination, the RO must obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the evaluation and the 
examination sent to him by the pertinent 
VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the increased rating 
claim on appeal.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all evidence (to 
include that submitted in conjunction 
with the August 2005 Board hearing) and 
legal authority.  

7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to the veteran and 
his representative an appropriate 
supplemental SOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

